 

Exhibit 10.1

 

 

[basi_logo.jpg]

 

April 26, 2018

 

Via HAND DELIVERY

 

James Bourdage

 

Re:Retirement Agreement and Release of All Claims

 

Dear James:

 

Effective May 4th Bioanalytical Systems, Inc. (“BASi” or “Company”) recognizes
your retirement as VP Bioanalytical. This letter will confirm certain agreements
between you and the Company concerning the resolution of all contractual and
other matters between the parties.

 

In recognition of your service, BASi is prepared to offer you a retirement
package with the terms detailed below. Although you will have the full time
period spelled out in paragraph 16 below to consider this Agreement, your
employment will end effective May 4th 2018. Thereafter, you will not be entitled
to any additional compensation or to participate in any of BASi’s benefit plans
(except as otherwise specifically provided herein) from BASi other than what may
be agreed to by the parties in the Agreement below.

 

Even if you do not sign this Agreement, BASi will (a) pay you at your normal
weekly salary through Friday, May 4, 2018; (b) pay you for any accrued but
unused vacation days in accordance with Company policy; (c) continue your health
insurance coverage through May 31, 2018; and (d) reimburse you for previously
incurred but unreimbursed business expenses in accordance with Company policy.
Unless you notify BASi of a different bank account, your final pay will be
deposited in the bank account that you have previously designated for direct
deposit. Similarly, even if you do not sign this Agreement, you will be offered
benefits to which you are entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as modified below.

 

A.Terms

 

1.Definitions. The terms “you” and “your” and “Bourdage” mean James Bourdage,
and anyone who has or obtains any legal right or claims through him. “BASi” and
“Company” mean Bioanalytical Systems, Inc. and include its past and present
officers, directors, employees, agents, related corporations and entities,
affiliates, principals, insurers, shareholders, attorneys, trustees,
subsidiaries, predecessors, successors and assigns, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by BASi. “Agreement” means
this letter agreement which contains the terms of the retirement package and
which includes a

 

[footer.jpg]

 

 

 

 

 

 

release of all claims arising out of Bourdage’s employment relationship with
BASi and the termination of the employment relationship. “The Parties” means
Bourdage and BASi.

 

2.Pursuant to this Agreement, Bourdage will be deemed to have completed his
employment with BASi upon his retirement effective May 4th 2018 (the “Effective
Date”).

 

3.Payments and Benefits to be Provided to Bourdage. In exchange for and in
consideration of James Bourdage’s agreement to release all claims against BASi
as described in paragraph 4 and in consideration of the other promises contained
in this Agreement, BASi agrees as follows:

 

a.BASi agrees to pay you a retirement benefit equivalent to six (6) months in
the form of salary continuation mirroring BASi’s payroll periods commencing as
of the Release Effective Date and continuing for the six (6) month period
thereafter (“Retirement Period”), in the amount of $6,869.30 each pay period
subject to normal payroll taxes and deductions. Unless you notify BASi’s payroll
department of a different bank account, this amount will be deposited in the
bank account that you have previously designated for direct deposit;

 

b.If you are eligible for and timely elect to continue health insurance coverage
under BASi’s group health care program pursuant to the federal law known as
COBRA, then, you will be responsible for the premium for the COBRA continuation
coverage period.

 

c.Bourdage agrees that all of his stock options, including vested and unvested
stock options, shall be treated in accordance with the terms of the
Bioanalytical Systems, Inc. 2008 Director and Employee Stock Option Plan (the
“Plan”) and his Stock Option Agreements under the Plan.

 

4.Claims released by James Bourdage. By signing this Agreement, Mr. Bourdage
unconditionally and fully releases and forever discharges BASi from (a) any and
all possible claims, known or unknown, arising out of or from his employment
with BASi under any and all possible legal, equitable, tort, contract or
statutory theories, including but not limited to any claims for constructive or
wrongful discharge or breach of contract, except for any claims relating to
accrued and vested rights under a retirement plan; (b) any and all claims
arising on or before the date James Bourdage signs this Agreement, including but
not limited to any charges, claims, demands or actions under Title VII of the
Civil Rights Act of 1964 and the Equal Pay Act, 42 U.S.C. § 2000e et seq.,
Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the

 

 

Bourdage, James Retirement Agreement April 2018

 

 

 

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Indiana Civil
Rights Law, Indiana’s Wage Payment and Wage Claims statutes, the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq., the United States
Constitution, the Indiana Constitution, any and all amendments to said statutes,
and any other federal, state or local statute or law, ordinance or regulation,
dealing in any way with employment or employment-related benefits and all claims
for costs and attorneys’ fees; and (c) all claims Bourdage may have against BASi
arising out of Bourdage’s employment and/or termination of employment with BASi.
Bourdage agrees and understands that any claims he may have under the
aforementioned laws, statutes or any other federal, state or local law,
ordinance, rule or regulation are effectively waived by this Agreement. Bourdage
understands that the signing of this Agreement prevents him from making any
further claims against BASi in connection with his employment and the
termination of his employment with BASi. Bourdage agrees to give up, release and
waive all claims against BASi and not to bring any lawsuits against BASi
relating to the claims he has given up, released and waived, nor will he allow
any suit to be brought on his behalf. BASi represents that it is not aware of
the existence of any claims it may have against Bourdage and has not discussed
the possibility of litigation against him.

 

5.No Admission of Liability; Waiver. This Agreement shall not in any way be
construed as an admission by BASi that it has acted wrongfully with respect to
Bourdage or any other person, or that Bourdage has any rights whatsoever against
BASi. Bourdage waives any right or claim of reinstatement to employment with
BASi and agrees not to seek further employment with BASi. If Bourdage does seek
employment with BASi, BASi is under no obligation to consider him for
employment.

 

6.Acknowledgement. Bourdage acknowledges that he is not entitled to any of the
payments and benefits listed in paragraph 3(a) of this Agreement unless he signs
this Agreement and does not revoke it within the revocation period stated in
paragraph 16 below.

 

7.Non-Disparagement. In consideration of the promises made in this Agreement,
Bourdage and BASi each agrees not to make any false, negative or disparaging
remarks or comments to any person and/or entity about the other party to this
Agreement, nor shall Bourdage or BASi make any statement that may subject the
other party to potential embarrassment, humiliation or any other negative
consequence. In addition, Bourdage agrees that he shall not make any public
statement, including but not limited to, any statement to the media or to BASi
employees, regarding the termination of his employment with BASi.

 

8.Consultation with Attorney. Bourdage agrees that he has read this Agreement
and the releases contained herein, that he understands all of the

 

 

Bourdage, James Retirement Agreement April 2018

 

 

 

terms hereof, that he has not been coerced, threatened or intimidated into
signing this Agreement, and that he executes this Agreement voluntarily and with
full knowledge of its meaning and consequences and that he has had sufficient
opportunity to consult with his attorney regarding this Agreement. Bourdage
further acknowledges that BASi hereby advises him that he should consult with an
attorney before executing this Agreement.

 

9.Violation of Agreement and Severability. Bourdage agrees that if he breaches
any obligation set forth in this Agreement, BASi shall cease all payments to
him, as described in this Agreement, and it shall also cease providing all
benefits to him, as described in this Agreement. Bourdage also understands and
agrees that in the event that this Agreement is ever held to be invalid or
unenforceable, in whole or in part, as to any particular type of claim or charge
or as to any particular circumstances, this Agreement shall remain fully valid
and enforceable as to all other claims, charges and circumstances.

 

10.Non-Solicitation. Bourdage agrees that for a period of six months immediately
following the Effective Date, Bourdage shall not directly or indirectly, as an
individual or as a director, officer, contractor, employee, consultant, partner,
investor or in any other capacity with any corporation, partnership or other
person or entity (an “Other Entity”), (i) contact or communicate with any then
current material customer or client of BASi, or any person or entity with which
the Company is then engaged in material discussions regarding that person or
entity becoming a client or customer of BASi in the business of providing
contract research services and manufacturing and distributing scientific
instruments (the “Business”), for the purpose of inducing any such customer or
client to move its account from BASi to another company in the Business;
provided, however, that nothing in this sentence shall prevent Bourdage from
becoming employed by or providing consulting services to any such customer or
client of BASi, or (ii) solicit any other employee of BASi to leave their
employment with BASi for employment or a consulting or other services
arrangement with an Other Entity or otherwise.

 

The restrictions of this paragraph 10 shall not be deemed to prevent Bourdage
from owning not more than 5% of the issued and outstanding shares of any class
of securities of an issuer engaged in the Business whose securities are listed
on a national securities exchange or registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended, or from owning any amount of
securities of an issuer who is not engaged in the Business whose securities are
listed on a national securities exchange or registered pursuant to Section 12(g)
of the Securities Exchange Act of 1934, as amended. In the event a court of
competent jurisdiction determines that the foregoing restriction is unreasonable
in terms of geographic scope or otherwise then the court is hereby authorized

 

 

Bourdage, James Retirement Agreement April 2018

 

 

 

to reduce the scope of said restriction and enforce this paragraph 10 as so
reduced. If any sentence, word or provision of this paragraph 10 shall be
determined to be unenforceable, the same shall be severed herefrom and the
remainder shall be enforced as if the unenforceable sentence, word or provision
did not exist. Notwithstanding any provision of this Agreement to the contrary,
the terms and conditions of this paragraph 10 shall survive for a period of six
months following the Effective Date, at which time the terms and conditions of
this paragraph 10 shall terminate.

 

11.Bourdage’s Representations. Bourdage represents and warrants that in the
making and execution of this Agreement, he is not relying on any representation,
statement, or assertion of fact or opinion made by any agent, attorney,
employee, or representative of the persons, parties, or corporations being
released herein, and he hereby waives any right to rely upon all prior
agreements and/or oral representations made by any agent, attorney, employee, or
representative of such persons, parties, or corporations even though made for
the purpose of inducing him to enter into this Agreement.

 

12.Return of BASi’s Property. Bourdage hereby represents and warrants that he
will return to BASi all of BASi’s property that is in his possession or control
as of the Effective Date. This includes, but is not limited to, keys, credit
cards, phone cards, cellular telephones, pages, directories, computer hardware
and software, books, documents, memoranda, and all other records, and copies
thereof.

 

13.Cooperation and Transition Assistance. Bourdage agrees that he will be
available to provide reasonable assistance to BASi with transitional matters
relating to his former duties with BASi, without additional compensation, for
the Retirement Period discussed in paragraph 3(a), above.

 

14.Miscellaneous. The Parties agree that this Agreement is deemed made and
entered into in the State of Indiana and in all respects shall be interpreted,
enforced and governed under the laws of the State of Indiana, unless otherwise
preempted by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.

 

 

Bourdage, James Retirement Agreement April 2018

 

 

 

15.Disclosures by Bourdage. As a condition precedent to his eligibility for the
retirement benefits described in paragraph 3(a) above, Bourdage affirms and
attests that he has disclosed during the course of his employment all employment
and other agreements he has signed on behalf of BASi in his capacity as VP
Bioanalytical to appropriate Company officials.

 

16.Time to Consider this Agreement. Bourdage understands that he has twenty-one
(21) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Bourdage understands that he may sign this Agreement at any time
during the twenty-one (21) day period. Bourdage understands that he may revoke
this Agreement if he so chooses until seven (7) days after the date of
execution. Bourdage further understands that this Agreement will not become
effective or enforceable and that BASi’s obligations in paragraph 3 of this
Agreement to make payments and provide benefits will not become effective or
enforceable until seven (7) days from the date of Bourdage’s execution of this
Agreement and provided that the Agreement is not revoked during such seven day
period (“Release Effective Date”).

 

 

Sincerely,

 

Bioanalytical Systems, Inc.

 

 

Jill Blumhoff

Chief Financial Officer and Vice President, Finance

 

 

Bourdage, James Retirement Agreement April 2018

 

 

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

 

                          James Bourdage   Date



 

 





STATE OF INDIANA   )       ) SS: COUNTY OF _________   )  



 



 

Subscribed to and sworn before me, a Notary Public, in and for said County and
State, this _____ day of , 2018.

 

 

 

 

Signature

 

 

 

 

Printed

 

 

 

 

Notary Public

 

 

My Commission Expires:   County of Residence:                                  
   

 

 

 

 

 

Bourdage, James Retirement Agreement April 2018

 

 